Citation Nr: 1448201	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Margaret Middleton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Dr. R.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.
  
This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut.  

In June 2014, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has suffered from an acquired psychiatric disability since service, and that his traumatic stressors occurred in basic training in 1972.  The Veteran's service treatment records (STRs) and service personnel records are negative for an indication that the Veteran suffered from military sexual trauma or physical assault in service, and are negative for an indication of an acquired psychiatric disability.  There is also no clinical evidence of record of an acquired psychiatric disability for more than three decades after separation from service.  Thus, further development is warranted.

The claims file includes a formal finding of unavailability of STRs, and that the Veteran's attorney has noted that STRs are not available; however, a review of the claims file reflects that it does include some STRs.  The Veteran's September 1976 report of medical history for transfer to Class III reflects that he denied depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  His April 1976 report of medical examination for separation purposes (release from active duty) and his September 1976 report of medical examination for transfer to Class III reflect that his psychiatric examinations were normal (Class III is the Ready Reserves for the U.S. Marine Corps).

Despite the Veteran's current allegations that he began to drink heavily, was reckless, and was "totally out of control" in service due to boot camp, the service personnel records show an increase in positive ratings for both his conduct and his duty proficiency from entrance to separation.  (See Record of Service, NAVMC 118(3)-PD).  His proficiency ratings are not indicative of stressors or an acquired psychiatric disability.  His general military subjects proficiency ratings ranged from 3.9 to 3.5, his duty proficiency ratings ranged from 4.4 to 4.8, and his conduct ratings ranged from 4.4 to 4.8.  In his four years of active service, the Veteran was promoted to Sergeant (E-5), with no adverse administrative actions.  In addition, the Veteran had active duty for training in the Reserves and was promoted to Staff Sergeant (E-6). 

The Veteran's attorney contends that the Veteran's alleged behavior changes corroborate his alleged in service stressors.  The Veteran has stated that prior to service, he was a devout Catholic, an altar boy, never did drugs, and never got into trouble for fighting.  A lay statement from a childhood friend reflects that he would consider the Veteran to be an "honest trustworthy person."  The private clinician noted that the Veteran had 12 arrests between 1976 and 1989.  The opinions do not reflect that the people providing the opinions were aware, or had considered, that the Veteran had also been arrested prior to service.  The evidence reflects that prior to service, the Veteran had been arrested for "breaking entering, larceny," had been adjudicated as a juvenile and had placed on six months probation in January 1972.  The opinions also do not discuss the Veteran's administrative ratings in service, lack of adverse actions in service, or his promotions in service.

The claims file does not contain clinical records prior to 2009.  An August 2009 VA clinical record reflects that the Veteran sought treatment and reported that his depression had returned as a result being out of work.  The clinical records prior to the Veteran filing his claim in July 2011, are negative for any mention of abuse in service.  

Due to the lack of supporting evidence in the STRs, service personnel records, or in the three decades after separation from service, the Board finds that further development may be useful in adjudicating the Veteran's claim. 

The Veteran contends that he had VA mental health treatment in 1976, 1977, or 1978.  VA records from such are not associated with the claims file.

The Veteran testified that he has had mental health treatment periodically ever since separation from service .  The Veteran has also reported that he was hospitalized several times for his mental health at Yale Hospital, and that he attempted suicide on at least four occasions (1985, 1987, 1991, and 1997).  (See August 2011 VA mental health screening note.)  Such records are not associated with the claims file.  

Dr. R. testified at the June 2014 Board hearing that she had reviewed over 300 pages of the Veteran's medical records.  (See Board hearing transcript, page 16.)  The Board is unsure as to what pages Dr. R. reviewed, but it appears that Dr. R. may have had clinical records which are not associated with the claims file.   

The Board finds that the RO should attempt to obtain all of the Veteran's VA clinical records and private clinical records from separation in July 1976 to July 2011.   

In June 2014 correspondence, the Veteran's attorney stated that the Veteran has been unemployed since April 2009 and is in receipt of Social Security Administration (SSSA) benefits.  VA should attempt to obtain the SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the appellant to identify all medical treatment providers for an acquired psychiatric disability, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified from July 1976 to July 2011, to include all in-patient, outpatient, and Yale Hospital treatment in approximately 1985, 1987, 1991, and 1997.  

The Veteran should also identify all VA facilities at which he has obtained mental health treatment, to include 1976, 1977, and 1978.

Notify the Veteran that if evidence requested in connection with his claim is not furnished within 1 year after the date of request, the claim will be considered abandoned. 

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include including VA records.  

2.  Contact the appropriate repository and attempt to obtain the Veteran's criminal records referenced by the private examiner and cited to by the Veteran's attorney in exhibit 7 of a June 2014 brief.  Associate all records with the claims file.

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision.  Associated all records with the claims file.

4.  Thereafter, if additional records are received, obtain a VA clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include the Veteran's in-service performance, if pertinent.

The clinician should provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


